UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 21-6586


RONALD TIMMONS,

                    Petitioner - Appellant,

             v.

CASEY M. CAMPBELL; MARYLAND ATTORNEY GENERAL,

                    Defendants - Appellees.



Appeal from the United States District Court for the District of Maryland, at Greenbelt.
Paul W. Grimm, District Judge. (8:20-cv-00812-PWG)


Submitted: December 21, 2021                                Decided: December 22, 2021


Before KING and QUATTLEBAUM, Circuit Judges, and TRAXLER, Senior Circuit
Judge.


Dismissed by unpublished per curiam opinion.


Ronald Timmons, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Ronald Timmons seeks to appeal the district court’s order denying relief on his 28

U.S.C. § 2254 petition. We dismiss the appeal for lack of jurisdiction because the notice

of appeal was not timely filed.

       In civil cases, parties have 30 days after the entry of the district court’s final

judgment or order to note an appeal, Fed. R. App. P. 4(a)(1)(A), unless the district court

extends the appeal period under Fed. R. App. P. 4(a)(5) or reopens the appeal period under

Fed. R. App. P. 4(a)(6). “[T]he timely filing of a notice of appeal in a civil case is a

jurisdictional requirement.” Bowles v. Russell, 551 U.S. 205, 214 (2007).

       The district court entered its order on January 22, 2021. Timmons filed the notice

of appeal at the earliest on March 31, 2021, the date written on his notice of appeal. * See

Fed. R. App. P. 4(c), (d); Houston v. Lack, 487 U.S. 266, 276 (1988). Because Timmons

failed to file a timely notice of appeal or to obtain an extension or reopening of the appeal

period, we dismiss the appeal.

       We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                               DISMISSED




       To the extent Timmons’ earlier correspondence to the district court, dated
       *

March 3, 2021, could be construed as a notice of appeal, it too was untimely filed.

                                             2